Citation Nr: 9904572	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-18 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for major depression, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to July 1971 
and from August 1974 to August 1992. 

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 1996  from the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to an increased 
evaluation above 10 percent for major depression.  By rating 
decision dated in November 1997, the RO increased the 
evaluation to 50 percent disabling, following an award of 
temporary total disability benefits for periods of 
hospitalization.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's service-connected major depression is 
currently manifested by persistent depression with continued 
suicidal thought; a recent history of hospitalizations for 
suicide attempts; paranoid thought and auditory 
hallucinations, with most recent Global Assessment of 
Functioning (GAF) of 45.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for major 
depression have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.16(c), 4.129, 4.130, 
Diagnostic Code 9405 (1996), Diagnostic Code 9434 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged any records of probative value that may be 
obtained, and which have not already been associated with the 
claims file, are available.  The Board accordingly finds that 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991) is satisfied.

Factual Background 

The veteran contends that his psychiatric disability is more 
severe than currently evaluated.  He alleges that he persists 
in having depression; suicidal thoughts; panic attacks and 
illogical thought processes.

The report from the veteran's August 1974 entrance 
examination was negative for psychiatric complaints.  Service 
medical records from April 1989 reflect that the veteran was 
treated for depression, with good response to Tricycline, 
since 1986.  The annual examinations from October 1989 noted 
treatment for depression.  The veteran's retirement 
examination of May 1992 also noted a diagnosis for major 
depression.  

A June 1996 private hospital report revealed that the veteran 
was admitted following an episode of increased depression 
accompanied by suicidal ideation and paranoia.  His 
complaints included feeling that drivers in cars following 
too close were out to get him, and other feelings that people 
wanted to harm him.  He complained of hearing voices.  He 
also had increased suicidal thoughts, and indicated on the 
day of admission that he almost shot himself with a pistol, 
but turned the pistol over to military police.  He gave a 
history of being separated from his wife for two years, and 
living by himself.  He was noted to have left school, but had 
begun taking course work at college, working towards an 
associate's degree.  Upon mental status evaluation, his 
affect was found to be very depressed, to the point of 
tearfulness and anxious, and frightened of what was happening 
to him.  His thought process showed no well-formed delusional 
system or loose associations, although abstracting was 
variable.  His strengths included that he was still able to 
pursue continuing education.  His admission GAF was 30.  The 
impression rendered was that he suffered a long history of 
depression and was admitted because of impaired reality 
testing and suicidal ideation for self-protection.  

A July 1996 private hospital discharge report revealed that 
the veteran underwent a series of electroconvulsive 
treatments, and showed little response until the fourth 
treatment, as expected.  As his depression and psychosis 
slowly resolved, an Axis II personality disorder was noted to 
become apparent, with the veteran becoming increasingly 
demanding and "gamey" wherein he apparently desired to be 
taken care of on a permanent basis.  As the time arrived for 
him to be discharged, the veteran expressed a plan to pull 
his Hep-Lock from his arm and "bleed to death."  By his 
sixth electroshock treatment he improved to the point, where 
he began showing interest in getting discharged and taking 
care of himself.  He was discharged with follow up care to 
include electroshock therapy on an outpatient basis.  His 
discharge GAF was 55. 

In July 1996, he readmitted himself to the hospital following 
his discharge one day earlier.  He complained that he fell 
apart after being discharged, and started having suicidal 
thoughts on the way home.  He exhibited no evidence of 
psychotic thought processes although he claimed suicidal 
ideation.  His mood was sad and his affect was constricted.  
He seemed pleased to be back in a hospital environment, and 
soon became demanding and complained about the food and other 
aspects of the unit.  After the eighth electroshock 
treatment, he declared himself ready to go home.  His GAF on 
readmission was 35, and upon discharge, was 40.  The 
discharge diagnosis was major depression, single episode, 
severe, with depressive features and personality disorder, 
not otherwise specified.  An opinion was rendered that he 
would require long term treatment due to his failure to 
respond to treatment and his inability to function outside a 
hospital setting, and he was committed to the VA hospital.  
VA hospitalization records reveal that the veteran was 
hospitalized for major depression from July 1996 to September 
1996.  

In February 1997 the veteran was hospitalized at Fort Gordon 
hospital after calling authorities to notify them that he had 
a loaded weapon and was planning to kill himself.  He was 
taken to the hospital following a standoff with military 
police, and he relinquished his weapon.  A history of 
treatment, including treatment at the VA hospital, was given 
and he gave a history of a self-inflicted stab wound in the 
stomach while at inpatient treatment in 1996.  He gave a 
history of doing well for a while after his discharge from 
the VA hospital, but began having suicidal ideations return 
then, claimed to go on vacation and visit family members whom 
he had not visited for a long time.  This was characterized 
as a possible good bye tour.  Upon admission, he was noted to 
be in moderate distress, with mood depressed and content of 
thought significant for suicidalality, with plan of shooting 
himself.  He was continued on Nefazadone for two weeks, but 
this was discontinued after he continued to have significant 
psychomotor retardation and fleeting thoughts of suicide.  
During the course of hospitalization, the veteran's paranoia 
became increasingly severe and it became apparent that he was 
psychotic.  He complained of auditory hallucinations and 
believed his room was bugged and he was being followed.  In 
the middle of March 1997, the veteran cut both his arms with 
a razor that he had hidden, and attempted to flee the ward.  
His wounds required 10 to 20 stitches, and he was placed on 
strict supervision, wherein he was noted to speak daily to 
staff members of his plans of either lacerating himself or 
shooting himself.  By the end of March 1997, he was felt to 
remain a significant risk for suicide, likely to continue in 
the near future.  Involuntary commitment was advised, as was 
continuing medication therapy and possible resumption of 
electroshock treatment.  Plans to transfer him to the VA 
hospital were discussed.

The report from a January 1998 VA examination gave a history 
of five inpatient hospitalizations, with the most recent one 
being at the VA hospital in April 1997.  A history of his 
suicide attempts in 1997 were also noted.  His vocational 
history was that of entering the military in 1968 and 
retiring from the military in 1992.  He was noted to have 
worked for a short time after his retirement, and attended 
school for 18 months prior to his first suicide attempt.  His 
social history was that he was married for 25 years, and was 
separated from his wife for 2 and a half years, but recently 
had moved back with her.  Objectively, he appeared sad and 
depressed and was described as preoccupied with depression 
and hopelessness.  He held his head downward and appeared in 
pain at times.  He stated that he has no interests at all.  
He claimed no sexual interests.  He said that he thinks 
people are plotting against him and he doesn't trust anybody.  
He admitted having suicidal thoughts at least twice a week, 
but denied any plan.  His GAF for the past year was 40 and 
currently was 45.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be shown for specific ratings.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The severity of disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  Great emphasis is placed upon the full 
report of the examiner and descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  38 C.F.R. § 4.130. 

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  

There are three methods by which a veteran can receive a 100 
percent disability rating for service-connected psychiatric 
disability.  First, a 100 percent schedular rating may be 
assigned under the applicable schedular rating criteria.  
Secondly, 38 C.F.R. § 4.16(c) provides that if the only 
compensable service-connected disability is a mental disorder 
rated 70 percent and it precludes substantially gainful 
employment, a 100 percent schedular rating is to be assigned.  
In effect, 38 C.F.R.
§ 4.16(c) precludes the assignment of a total rating based on 
individual unemployability under the objective criteria of 38 
C.F.R. § 4.17(a).  Thus, the third method is under 38 C.F.R. 
§ 4.16(b) which provides that when unable to secure or follow 
substantially gainful employment due to service-connected 
disability a total rating will be assigned and all cases of 
veterans who are unemployable from service-connected 
disability shall receive extraschedular consideration.  In 
other words, the assignment of a total rating on an 
extraschedular basis is for consideration.  Cathell v. Brown, 
8 Vet.App. 539, 542 (1996).

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130.  The principle of social 
and industrial inadaptability as the basic criteria for 
rating disabilities for mental disorders contemplates those 
abnormalities of conduct, judgment, and emotional reactions 
which affect economic adjustment, i.e., which produce 
impairment of earning capacity.  38 C.F.R. § 4.129.

Social integration is one of the best evidences of mental 
health and reflects the ability to establish (together with 
the desire to establish) healthy and effective interpersonal 
relationships.  Poor contact with others may be an index of 
emotional illness; however, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  38 
C.F.R. § 4.129.  Two of the most important determinants of 
psychiatric disability are time lost from gainful work and a 
decrease in the work efficiency.  The examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability.  
The record of the history and complaints are only preliminary 
to the examination report.  The report and the analysis of 
the symptomatology and full consideration of the whole 
history are the determining factors.  38 C.F.R. § 4.130.

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  Under the revised 
regulations, the evaluation criteria have substantially 
changed, focusing on the individual symptoms as manifested 
throughout the record, rather than on medical opinions 
characterizing overall social and industrial impairment as 
mild, definite, considerable, severe or total.  38 C.F.R. § 
4.16(c) has also been removed from the revised regulations.

The United States Court of Veterans Appeals (Court) has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  

According to the General Rating Formula for Mental Disorders 
in effect since November 7, 1996, a 70 percent evaluation is 
warranted for the following symptoms:  Occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due  to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function  independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial  disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for the following:  
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of  daily living (including maintenance of minimal   personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 70 
percent evaluation required that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and that the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  38 C.F.R. 
Part 4, Diagnostic Code 9405 (1996).

A 100 percent evaluation is warranted when the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; and the veteran is demonstrably unable to 
obtain or retain employment.

The Board notes here that the RO initially reviewed the 
veteran's claim under the "old" criteria and has also 
reviewed the veteran's claim under the provisions of the 
"new" diagnostic criteria as evidenced by a supplemental 
statement of the case issued in July1997.

Upon review of the record, the Board finds that the veteran 
clearly meets the criteria for a 100 percent evaluation under 
the "new" diagnostic criteria for evaluating mental 
disorders.  His recent history of a series of 
hospitalizations following suicide attempts, and even a 
suicide attempt while an inpatient in March 1997 reveal that 
the veteran to have a total occupational and social 
impairment.  The evidence reveals this impairment to be due 
to demonstrated symptoms that include gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior and his being 
a persistent danger of hurting self.  The report from the 
January 1998 VA examination did not show him to be much 
improved from the time of his March 1997 hospitalizations, 
although he had moved back with his wife, and apparently had 
not made any recent suicide attempts.  However he continued 
to have suicidal thoughts at least twice a week and his GAF 
remained only 45 in January 1998.  

In view of the foregoing, the Board finds that a total 
disability evaluation is warranted for the veteran's 
depressive disorder.


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to a 100 percent rating for 
the veteran's service-connected major depression is granted.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

